DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6-8, filed 04/28/2021,  with respect to claim(s) 1-4 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aubert (US 6578917 B1).

	Regarding claim 1, Aubert teaches 
An adjustable vehicle seat, comprising: 
a seat surface having a seat base; 
a backrest having a backrest surface; See FIG. 1 and col. 3 line 11-13 where the seat includes “a seat base part, a lumbar section and a positionable backrest part.”
sensors provided in the seat base and/or in the backrest, wherein the sensors detect forces, pressures and/or movements exerted by a person seated on the vehicle seat and then output a signal; See col. 3 lines 14-47 where a body position sensor, such as an inductive sensor “which detect the changes in a magnetic field or an electrical field which are associated with corresponding changes in position by body movement,” is placed inside of the seat.
actuators provided in the vehicle seat for adjusting the seat base and/or the backrest or components thereof, and See FIG. 3 ref. char. 5 and 6 and col. 4 lines 9-25 where the positioning drive is in controlling connection with a control system.
 a control device configured to detect the signals output by the sensors and actuates said actuators provided in the vehicle seat for adjusting the seat base and/or the backrest or components thereof in order to adjust the vehicle seat. See col. 3 lines 11-66 and col. 4 lines 9-57 where “the positioning drive is in controlling connection with a control system” and the control of the vehicle seat is dependent on “at least the person-based data of the chosen angle of inclination of the seat base part. If the body position sensor is designed as a pressure sensor, for instance, the load of the body weight of the user upon the seat base part can be determined.”

Regarding claim 2, Aubert teaches 
The adjustable vehicle seat as claimed in claim 1, 
wherein the control device is further configured such that, upon detecting an input variable by way of at least one of the sensors in a region of the vehicle seat, said region is displaced by at least one of the actuators in order to comply with the input variable. See col. 4 lines 14-30 where, for example, a pressure sensor detects an input variable of “the load of the body weight of the user upon the seat base part” and in response to the determined body weight, [t]his can be converted by the control system to normal body sizing and subsequently the seat is so adjusted, relative to the vehicle floor, that the user has a sufficient leg room and/or sits at a proper distance from the windshield of the vehicle.” Also see Col. 6 lines 10-50.

Regarding claim 3, Aubert teaches
The adjustable vehicle seat as claimed in claim 1, wherein the control device is further configured to:
 analyze the detected signals output by the sensors and determines therefrom a current load profile of the seat base and/or the backrest, 
compare the determined current load profile with at least one standard load profile stored in a memory, and Page 2 of 10Application No. 16/400,105Attorney Docket No. 080437.PC160US See col. 4 lines 25-38 where “corresponding motions of the user can be measured for the extension of a defined adjustment of the individual parts of the seat and converted into corresponding positioning movements. These movements can moreover be input to memory, so that the respective favorable sitting position can be quickly found again after an intervening different positioning.”
actuate the actuators such that the determined load profile approximates to or equals the standard load profile. See col. 7 lines 19-25 where “the control memory functions can be 

Regarding claim 8, Auber teaches
The adjustable vehicle seat as claimed in claim 1, 
wherein a first group of said actuators are actuatable by the control device only when the vehicle is at a standstill and 
a second group of said actuators are actuatable by the control device while travelling and when the vehicle is at a standstill. See col. 6 lines 24-29 where the positioning drives 5, 6 are activated by means of a common enabling switch. When the switch is activated by the control device found on the steering post, “bodily synchronized position movements become possible for both the seat base part 2 and the backrest part 3. In only allowing positioning devices to be activated once a switch is enabled, this increases safety, and it would have been obvious to one of ordinary skill in the art to enable the switch when the vehicle is at a standstill or while the vehicle is traveling.
For example, see [0017] of Jendritza’s English translation (DE 102010049152 A1), where “a coupling of the control device to further sensors of the vehicle is very particularly preferably provided, with the further sensors monitoring the operating state of the vehicle. This advantageously makes it possible for the control device to be automatically set to a specific operating mode as a function of the operating state of the vehicle. It is conceivable that certain treatment measures are only carried out in a parking position of the vehicle or that all 

Regarding claim 9, Aubert teaches 
The adjustable vehicle seat as claimed in claim 8, 
wherein Page 4 of 10Application No. 16/400,105 Attorney Docket No. 080437.PC160USthe second group of said actuators comprises actuators that cause adjustment of at least one of the following vehicle seat components or settings: 
a side panel of the seat base, 
a side panel of the backrest, 
a width of the seat surface, 
a width of the backrest surface, 
a length of the seat surface, 
a thigh support, or 
a lumbar support. 
See col. 2 lines 31-66 where “the positioning drive acts to synchronously move the seat base part and/or backrest parts in such a manner forward or back, as directed by the body position or the body movement assumed by the user, until seat base parts and/or backrest parts properly contacts the body of the user, or approaches such contact. Also see col. 6 lines 47-53.



A vehicle, comprising at least one adjustable vehicle seat according to claim 1. See col. 5 lines 20-21 where the seat 1 is designed as a vehicle seat.

Allowable Subject Matter
Claim 4-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or fairly suggest the adjustable vehicle seat wherein the control device is further configured to introduce a defined body movement, and determine the load profile which is closest to the current load profile and introduces a defined body movement as a predictive load profile, and actuate the actuators such that the seat base and/or the backrest or components thereof are displaced corresponding to the body movement associated with the predictive load profile. Rather, the prior art of record teaches inputting movements into a memory “so that the respective favorable sitting position can be quickly found again after an intervening different positioning” (col. 4 lines 26-35).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittany Renee Peko whose telephone number is (408)918-7506.  The examiner can normally be reached on Monday - Thursday and alternate Fridays 7:30-4:30 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.P./8/16/2021             Examiner, Art Unit 3661                                                                                                                                                                                           
/THOMAS G BLACK/             Supervisory Patent Examiner, Art Unit 3661